           Case 6:20-mj-00015-JDP Document 5 Filed 11/02/20 Page 1 of 3


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     GABOR MADL
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 6:20-mj-00015
                                         )
11                     Plaintiff,        )                STIPULATION TO CONTINUE GABOR
                                         )                MADL’S INITIAL APPEARANCE TO
12                                       )                JANUARY 12, 2021;
     vs.                                 )                ORDER THEREON
13                                       )
                                         )                Date: January 12, 2021
14   GABOR MADL,                         )                Time: 10:00 AM
                                         )                Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, GABOR MADL, his

19   attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer, SEAN O. ANDERSON

20   that the Initial Appearance in the above-captioned matter currently scheduled for November 17,
21   2020 at 10:00 AM be continued to January 12, 2021 at 10:00 AM.

22           The government has no objection.

23           Based on an incident that occurred July 15, 2020, a complaint was filed alleging that Mr.

24   Madl committed the following acts: 36 C.F.R. § 2.17(a)(3) – deliver a person or object by

25   parachute, helicopter, or other airborne means, except in emergencies involving public safety or

26   serious property loss, or pursuant to the terms and conditions of the helicopter and 36 CFR §
27   2.32(a)(2) – failure to obey a lawful order.

28   ///


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                  1
         Case 6:20-mj-00015-JDP Document 5 Filed 11/02/20 Page 2 of 3


 1            Defense Counsel has a conflict on the currently scheduled date with a separate matter’s

 2   pretrial in the Superior Court of California in Madera, County. Defense Counsel respectfully

 3   requests additional time to complete her responsibilities in the Superior Court, so she can have

 4   ample time to review Mr. Madl’s case and provide him with the appropriate attention his case

 5   needs.

 6            Mr. Madl respectfully requests a continuance of his Initial Appearance in Case No. 6:20-

 7   mj-00015 from November 17, 2020 at 10:00 AM to January 12, 2021 at 10:00 AM.

 8

 9

10   Dated: October 30, 2020                              /s/ Carol Ann Moses
                                                          CAROL ANN MOSES
11                                                        Attorney for Defendant,
12                                                        GABOR MADL

13

14   Dated: October 30, 2020                              /s/ Sean O. Anderson
15                                                        SEAN O. ANDERSON
                                                          Yosemite Legal Officer
16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                  2
         Case 6:20-mj-00015-JDP Document 5 Filed 11/02/20 Page 3 of 3


 1                                                 ORDER

 2            Good cause appearing, the above request to continue the initial appearance in case no.

 3   6:20-mj-00015 from November 17, 2020 at 10:00 AM to January 12, 2021 at 10:00 AM is hereby

 4   accepted and adopted as the order of this court.

 5   IT IS SO ORDERED.
 6

 7   Dated:      November 2, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                3
